Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2017/0125868 (Kim).
With respect to claim 1 and 6, Kim teaches a lithium battery comprising a separator between a positive and negative electrode (PP 0129) wherein the separator may be a polymer solid electrolyte layer (PP 0132).  The solid polymer electrolyte has a porous matrix and ionic liquid impregnated in pore of the matrix (PP 0207), the porous matrix would provide support and mechanical strength.  The polymer electrolyte may be lithium salt-doped polyethylene oxide, wherein the lithium salt may be LiN(SO2CF3)2 (PP 0154), which is the plurality of ionic conductors of instant claim 6.
With respect to claims 2-4, The polymer matrix includes a cross-linked polymer which has a disk (2-dimensional) or 3-dimensional structure (PP 0043).
With respect to claim 7, Fig. 3 shows that the separator may be in the form a film (Fig. 3).
With respect to claim 14, a battery may comprise a first and second (cathode and anode) current collector, a positive electrode (cathode), a negative electrode, and a separator (PP 0129).
With respect to claim 15, the current collector may be aluminum (PP 0118).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0125868 (Kim).
With respect to claim 8, the polymer electrolyte may have a thickness of 0.1 mm to about 100 mm and may be selected to have suitable flexibility and free-standing properties (PP 0090).  It would have been obvious to find a workable thickness from the disclosed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
With respect to claim 12, Kim fails to teach the ratio of the EO to the lithium-ion, however it would have been obvious at the time of filing to find a workable ratio. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
With respect to claim 13, Kim fails to teach the lithium-ion conductivity of the PTO-LITFSI polymer, however because the polymer is made for the same components and used in the same embodiment, it would be reasonable to expect the unmeasured properties would also be similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claims 19 and 20, Kim teaches that battery as discussed above, but fails to teach the specific capacity or specific capacity retention, however because the battery is made from similar compounds, it would be reasonable to expect the unmeasured properties would also be similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

	
Claim(s) 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0125868 (Kim) as applied to claims 1 and 8 above, and further in view of US PGPub 2019/0067731 (Kashiwazaki).
With respect to claim 5, Kim teaches the electrolyte as discussed above, but fails to teach the use of UHMWPE.  Kashiwazaki teaches that ultra-high molecular weight polyethylene may be used as a porous polymer separator for a battery separator (PP 0235).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any porous polymer separator such as the UHMWPE of Kashiwazaki for the porous polymer separator of Kim. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
With respect to claim 9, Kim teaches the electrolyte as discussed above, but fails to teach the porosity of the matrix.  Kashiwazaki teaches that a battery separator may have a porosity of 20% to 80% so that they separator can retain electrolyte in a larger amount (PP 0048).  It would have been obvious to one of ordinary skill in the art at the time of filing to prepare a separator having a porosity of 20% to 80% for the separator of Kim in order to retain a larger amount of electrolyte, as taught by Kashiwazaki. It would have been obvious at the time of filing to find a workable porosity from the disclosed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
With respect to claims 10 and 11, Kim and Kashiwazaki fail to teach the tensile strength or puncture resistance of the separator.  Because the separator is made for the same components and used in the same embodiment, it would be reasonable to expect the unmeasured properties would also be similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0125868 (Kim) as applied to claim 14 above, and further in view of US PGPub 2018/0183055 (Chang) in view of US PGPub 2006/0292444 (Chiang)
Kim teaches the battery as discussed above, but fails to teach the cathode active material. Chang teaches a positive electrode which is made from lithium iron phosphate and conductive carbon Super P which are coated on an aluminum foil (PP 0033).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the positive electrode of Chang for the cathode of Kim. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
Kim and Chang fail to teach PEO-LiTSFI in the cathode. Chiang teaches that the electrolyte material may be added to the positive electrode material to improve the ionic conductivity (PP 0051).  It would have been obvious to one of ordinary skill in the art at the time of filing to use PTO-LiTFSI electrolyte of Kim in the cathode of Kim and Chang to improve the ionic conductivity. 

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0125868 (Kim) as applied to claim 14 above, and further in view of US PGPub 2019/0097208 (Kawase).
Kim teaches the battery as discussed above, but fails to teach the anode materials.  Kawase teaches that known anode active materials may be lithium metal (PP 0056) which may be sued with a copper foil current collector (PP 0059).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known anode materials such as those of Kawase. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/         Examiner, Art Unit 1724